Citation Nr: 0104006	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  95-13 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee with total knee arthroplasty.

2.  Entitlement to service connection for lumbar scoliosis, 
with wedging open left at L2-3 and L4-5 right and vertebral 
subluxations at T6-7 and T10-11, secondary to the service-
connected post-operative medial meniscectomy, left knee, with 
repair of a torn left anterior cruciate ligament.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and B. L.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from April 1972 to April 
1974.

This appeal arose from a January 1994 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office, which denied entitlement to the requested 
benefits.  In June 1995, the veteran testified at a personal 
hearing at the RO.  In January 1998, the veteran and a 
witness, B. L., testified at a Video Conference Hearing held 
before a member of the Board of Veterans' Appeals (Board).  
In April 1998, the Board remanded this case for additional 
evidentiary development.  The veteran and his representative 
were informed through September 1999 and June 2000 
supplemental statements of the case of the continued denials 
of his claims.

The veteran has contended that he suffers from arthritis of 
the left knee, as well as lumbar scoliosis, as the direct 
result of his service-connected left knee meniscectomy.  He 
stated that the in-service knee condition had led to weakness 
and laxity of the knee, which caused him to severely injure 
it in 1982.  This injury ultimately led to a total knee 
replacement.  He also averred that he has favored his right 
leg for years and has had shortening of the left leg ever 
since his 1982 surgery.  These conditions resulted in the 
development of lumbar scoliosis.  Therefore, he believes that 
service connection is justified.

The duty to assist the veteran includes the duty to obtain a 
VA examination which provides an adequate basis upon which to 
determine entitlement to the benefit sought.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The evidence of record showed that the veteran had injured 
his left knee in 1969, prior to service, when he had been 
thrown from a motorcycle.  A September 1972 orthopedic 
consultation noted his complaints of left knee pain since his 
preservice injury; no inservice trauma was referred to.  A 
possible tear of the medial meniscus was noted and the 
examiner commented that his torn cartilage would lead to 
arthritic changes in the future, which would become more 
painful.  He was seen again in November and December 1972 for 
complaints of left knee pain.  No injury was referred to as 
the source of these complaints.  He was hospitalized between 
March and April 1973, at which time he underwent an 
arthrotomy for a torn meniscus.  While a well healed scar was 
noted on the left patella at the time of the April 1974 
separation examination, his musculoskeletal system was noted 
to be normal.  Following his separation from service, he was 
afforded a VA examination in October 1974, during which he 
mentioned having undergone a medial meniscectomy in March 
1973.  He also mentioned his preservice injury.  X-rays of 
the left knee were within normal limits and the impression 
was torn left anterior cruciate ligament.

There is no further reference to the left knee until July 
1982, when he was admitted for a severe left knee injury 
sustained in a water skiing accident.  Reports from this 
period of hospitalization show that the veteran referred to a 
previous arthrotomy, following which he had had laxity.  He 
also mentioned having fallen out of a helicopter in service.  
He underwent an extensive repair of the joint and soft tissue 
structures of the medial side of the left knee joint.  The 
diagnosis was extensive ligamentous disruption, left knee.  
In November 1982, his treating physician commented that the 
veteran had apparently had marked instability of the left 
knee after an old anterior cruciate injury, which had existed 
prior to the 1982 injury.  A December 1993 letter from 
another treating physician noted that the veteran had left 
leg shortening following the 1982 surgery.  

The veteran's treating physician submitted three letters, 
dated in October 1983, January 1995 and September 1997, which 
all stated essentially that the veteran's left knee arthritis 
was due to both his 1982 knee injury and to the injury 
suffered in service and that it was not possible to 
distinguish between either trauma as the cause of his post-
traumatic arthritis.  B. L., who stated that he worked in a 
clinical laboratory and had been a medical corpsman in 
service, reviewed several articles submitted by the veteran 
which described the effects of a meniscectomy on knee 
functioning.  Based on these articles, it was found that the 
veteran's inservice left knee injury was a major factor in 
the development of arthritis.  A second physician opined in 
June 1997 that the veteran's inservice left knee injury 
caused the 1982 injury to be more severe than it otherwise 
would have been.

However, a review of the treating physician's letters 
indicates that they had not reviewed the service medical 
records and were thus not aware of the severity of any 
inservice injury and the extent of the surgical repair made 
at that time.  Therefore, these opinions could not have been 
fully informed without access to the entire record.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991); see also 
VAOPGCPREC 20-95 (July 14, 1995).

Therefore, it is found that the RO should afford the veteran 
an examination in order to ascertain whether there is any 
relationship between the veteran's service-connected left 
knee disorder and any low back disorder.  This should include 
an opinion as to whether the veteran's service-connected left 
knee meniscectomy aggravated his left knee and low back 
conditions (namely, arthritis and scoliosis).  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (which held that "...when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  at 
448).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA orthopedic examination by a 
qualified physician.  After a complete 
review of the evidence of record, to 
include the September to October 1969 
hospital report, the service medical 
records, the July 1982 hospital report 
and the October 1983, January 1995, June 
1997 and September 1997 private 
physician's letters, the examiner must 
render an opinion as to whether it is at 
least as likely as not that the left knee 
arthritis (first diagnosed in 1984) is 
etiologically related to, or has been 
aggravated by, the service-connected left 
knee medial meniscectomy.  The examiner 
must also indicate whether the service-
connected left knee medial meniscectomy 
contributed to the 1982 accident that 
resulted in extensive ligamentous 
disruption of the left knee, to include 
postoperative repair of the medial 
collateral ligament, posterior cruciate 
ligament, posterior capsule and extensive 
soft tissue disruption in the medial 
aspect of the knee.  The examiner must 
also render an opinion as to whether it 
is at least as likely as not that any low 
back scoliosis is etiologically related 
to, or was aggravated by, the service-
connected left knee medial meniscectomy.  
All indicated special studies deemed 
necessary must be accomplished.  The 
claims folder must be made available to 
the examiner to review in conjunction 
with the examination, and the examiner is 
asked to indicate in the examination 
report that the claims file has been 
reviewed.

A complete rationale for any opinions 
expressed must be provided.

2.  The RO must include in the record a 
copy of the letter notifying the veteran 
of the date and time of the scheduled 
examination.  This notification should 
also inform the veteran of the importance 
of reporting to the scheduled examination 
and of the consequences of failure to so 
report.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

4.  Once the above-requested development 
has been completed, the RO must 
readjudicate the veteran's claims for 
service connection for arthritis of the 
left knee and a left-sided total knee 
arthroplasty and for lumbar scoliosis, 
with wedging open left at L2-3 and L4-5 
right and vertebral subluxations at T6-7 
and T10-11.  The RO must also consider 
these claims in light of the holding of 
Allen, supra.

5.  If the decisions remain adverse to 
the appellant, he and his representative 
should be provided an appropriate 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



